DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the double patenting rejection of ‘231 should be withdrawn because claim 19 of ‘231 recited “a loudspeaker that is not a plate loudspeaker”, the examiner maintains. The double patenting rejection of ‘231 still stands because the other claims 1 & 12 of ‘231 still stand rejected without the claim language of “…not a plate loudspeaker” and as such ‘231 stands rejected under double patenting with regards to claims 1 & 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 66 of 17/305,746
A method for controlling the performance of a plate loudspeaker, the method comprising: driving a plate with a plurality of drivers that have received a set of routed sub-signals at an assigned relative amplitude, wherein a signal is processed into the set of routed sub-signals prior to the plurality of drivers receiving the set of routed sub-signals, and wherein the plate is driven to modes of motion by the plurality of drivers to generate the sound output of the plate loudspeaker, and wherein each mode has a spatial shape function and a temporal function which modulates the spatial shape.
Claim 1 of 11076231
A method for generating sound output from a plate loudspeaker, the method comprising: processing a signal into a plurality of sub-signals by using a modal crossover network, wherein each sub-signal is associated with a frequency band; passing a sub-signal through a filter to a plurality of drivers located on a plate; and generating modes of motion in the plate by the plurality of drivers, wherein each mode has a spatial shape function and a temporal function which modulates the spatial shape, and producing sound output from the plate loudspeaker generated by the modes of motion.

Claim 12 of 11076231
A system comprising: a modal crossover network, wherein the modal crossover network processes a signal into a plurality of sub-signals, each sub-signal associated with a frequency band; a filter; a plate loudspeaker, wherein the plate loudspeaker comprises: a substantially flat plate; a plurality of drivers located on the plate, wherein the plate is driven to modes of motion by the plurality of drivers to generate the sound output of the plate loudspeaker by the sub-signal passed through the filter, wherein each mode has a spatial shape function and a temporal function which modulates the spatial shape.


Claim 66 (of application number 17/305,746 hereinafter referred to as ‘746) is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 & 19 of U.S. Patent 11076231 (hereinafter referred to as ‘231). 
Claim 66 of ‘746 is a broader recitation of the same invention claimed in claims 1 & 12 of ‘231. Therefore, ‘231 claims 1 & 12 are encompassed by ‘746 claim 66.

Claims 66-85 are allowable once double patenting rejection is overcome.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                    				12/13/2022